Order filed April 3, 2014




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00940-CR
                                  ____________

                  QUINCY MICHAEL MCCRAY, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 252nd District Court
                          Jefferson County, Texas
                       Trial Court Cause No. 10-10470


                                    ORDER

      On March 31, 2014, appellant’s counsel filed a motion to withdraw
appellant’s notice of appeal and dismiss the appeal. See Tex. R. App. P. 42.2(a).
Rule 42.2(a) requires that a motion to dismiss the appeal in a criminal case contain
the signature of the appellant. Id. The motion filed in this case does not contain
appellant’s signature. Accordingly, we issue the following order:

      Appellant’s counsel Bruce N. Smith is ordered to file an amended or
supplemental motion to dismiss the appeal containing appellant’s signature on or
before April 14, 2014.

                                PER CURIAM